Citation Nr: 1714522	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-35 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include as secondary to or aggravated by service-connected diabetes mellitus. 

(The issues of entitlement to service connection for peripheral neuropathy of the lower extremities; entitlement to an increased rating for posttraumatic stress disorder (PTSD); and entitlement to a total disability rating based on individual unemployability (TDIU) were the subject of a prior remand decision and remain in remand status.)  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney




WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse, and P.Y.


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared at a Travel Board hearing at the RO in July 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This issue was previously before the Board in January 2015.  At that time the Board denied the Veteran's claim for entitlement to service connection for peripheral neuropathy of the upper extremities.  Additionally, the Board remanded the issues entitlement to service connection for peripheral neuropathy of the lower extremities; entitlement to an increased rating for posttraumatic stress disorder (PTSD); and entitlement to a total disability rating based on individual unemployability (TDIU).  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In April 2016, the Court issued a memorandum decision which vacated the January 2015 denial and remanded the issue to the Board.  

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for a peripheral neuropathy of the upper extremities has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates the Veteran has not been provided with an adequate examination for his claimed disability.  When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here the November 2008 and May 2012 examination did not provide an adequate opinion on which the claim can be adjudicated.  

In particular, the opinions are too narrow in that they only address whether the Veteran's peripheral neuropathy of the upper extremities is related to his active service.  While the Veteran's original claim stated that he experienced peripheral neuropathy of the upper extremities, his reports to treating physicians and VA examiners have been less specific noting numbness and burning pain in his upper extremities.  An EMG in January 2010 indicated the Veteran likely had radiculitis of the upper left extremity.  An October 2015 VA diabetes mellitus examination noted decreased deep tendon reflexes and decreased vibration sensation in both upper extremities, but did not find peripheral neuropathy.  The Veteran is seeking service connection for these symptoms, regardless if these symptoms are diagnoses as peripheral neuropathy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the opinions should have addressed whether any diagnosis related to the Veteran's reported and documented neurological symptoms of the upper extremities were related to his active military service.  The November 2008 and May 2012 opinions only address if the Veteran has peripheral neuropathy of the upper extremities and if it is related to the Veteran's service.  Thus a remand is required to obtain a new opinion.

Additionally, the Board notes that it appears that not all documents associated with the Veteran's claims have been uploaded into the Veteran Benefit Management System (VBMS).  In particular, a letter from the Veteran's representative received in February 2017 references a supplemental statement of the case (SSOC) from January 2017.  A January 2017 SSOC has not been associated with the Veteran's VBMS claims file.  While this record likely would not relate to the matter before the Board, it draws into question whether there are any documents relating to the Veteran's claims that have not been associated with the Veteran's VBMS file.  Therefore, upon remand, the AOJ shall ensure that all documents associated with the Veteran's claims have been uploaded into the Veteran's VBMS file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment or evaluation records relevant to the Veteran's claim and associate them with the Veteran's claims file. 

2.  Review the Veteran's VBMS file to ensure that all documents associated with the Veteran's claims have been uploaded into the Veteran's VBMS file.  If there are any documents missing, such as a January 2017 SSOC, the AOJ shall upload the documents into the Veteran's VBMS file. 

3.  After the aforementioned development is completed, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature, severity, and etiology of his neurological disability of the upper extremities.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

The examiner shall affirmatively note that the claims file, including any new development in the file has been reviewed.

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify any neurological disability of the upper extremities currently manifested or is indicated in the evidence of record at any time since approximately September 2008. 

b.  For each neurological disability of the upper extremities identified, is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is related to his active duty service.

c.  For each neurological disability of the upper extremities identified, is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is due to or caused by any service-connected disabilities, to include diabetes mellitus and PTSD. 

d.  For each neurological disability of the upper extremities identified, is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is aggravated (chronically worsened) by any service-connected disability, to include diabetes mellitus and PTSD.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




